Citation Nr: 1039264	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to July 1995.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board remanded the case in November 2008.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at 
the RO in June 2008.  The hearing transcript has been associated 
with the claims file.


FINDING OF FACT

The Veteran's hemorrhoids are mild to moderate:  they are not 
"large" or thrombotic and they do not result in more than mild 
excessive tissue.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  
Notice for the claim for higher rating was provided in a December 
2006 letter and the claim was readjudicated in the July 2007, 
October 2007, and June 2010 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.  VA has also obtained service 
treatment records, assisted the appellant in obtaining evidence, 
afforded the appellant examinations, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  

The Board acknowledges the Veteran's contention that his 2007 VA 
examination was not adequate for rating purposes.  The evidence 
also contains the results from VA examinations in 2003 and 2009, 
however, and review of those records indicates that the 
examinations are adequate for rating purposes:  the examiners 
reviewed the claims file, elicited medical histories from the 
Veteran, and conducted the appropriate examination, and the 
Veteran has not contended that either examination was inadequate 
or that his condition has changed (i.e. worsened) since the 2009 
examination was conducted.  The Board notes that the 2009 VA 
examiner did not specifically address whether the Veteran's 
hemorrhoids were irreducible, as instructed by the November 2008 
Board remand directives.  The Board has assumed that the 
hemorrhoids are irreducible for the purposes of this decision, 
however; and the Board concludes that the remand instructions 
have been substantially complied with, and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a decision 
on the claim at this time.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Veteran contends that a compensable rating is warranted for 
his hemorrhoids.  He reports that he has a flare-up of painful, 
bleeding, swollen hemorrhoids whenever he is having flare-ups of 
his irritable bowel syndrome (IBS).  He also reports that the 
hemorrhoids do not go away; they only "go down a little bit" 
and stop bleeding when his IBS flare-up resolves.  See, e.g., 
June 2008 hearing transcript.  

A June 2003 VA examination record reflects the Veteran's history 
of intermittent hemorrhoids.  The Veteran indicated that the 
hemorrhoids did not protrude all the time, and he denied any 
"serious bleeding" in "years."  The Veteran reported that his 
last flare-up, which was associated with spotting of blood, was 
in March 2003.  Examination revealed no hemorrhoids.  After 
discussion with the Veteran, review of the file, and examination, 
the examiner diagnosed the Veteran with intermittent, mild 
hemorrhoid protrusion and soreness without significant bleeding 
in recent years.  

A second VA examination was conducted in January 2007.  
Examination revealed no hemorrhoids.    

A third VA examination was conducted in March 2009.  At that 
time, the Veteran reported hemorrhoids with itching, burning, 
discomfort, and occasional bleeding.  Examination revealed no 
signs of anemia, fistula, or significant weight loss or 
malnutrition.  There were very small hemorrhoids, which the 
examiner characterized as mild.  The examiner noted that there 
was mild redundant tissue without bleeding, fissures, or 
thrombosis.  

The Veteran's hemorrhoids are rated under Diagnostic Code (DC) 
7336.  DC 7336 provides a noncompensable rating for mild or 
moderate hemorrhoids and a 10 percent rating for hemorrhoids that 
are large or thrombotic and irreducible with excessive redundant 
tissue evidencing frequent recurrences.    

After review of the evidence, the Board finds that a compensable 
rating is not warranted.  The Board acknowledges that the 
evidence does not include any specific finding as to the 
reducibility (or irreducibility) of the hemorrhoids.  Even 
assuming the hemorrhoids are irreducible, however, the evidence 
on the whole does not approximate the disability picture 
contemplated by the 10 percent rating:  the evidence reflects no 
medical findings of "large" or thrombosed hemorrhoids, and 
although the Veteran had competently reported having frequent 
recurrences and the record shows the existence of redundant 
tissue, there is no evidence of "excessive" redundant tissue.  
Instead, the redundant tissue, and the hemorrhoids themselves, 
have consistently been characterized as "mild."  In this case, 
the Board finds that the currently assigned rating is most 
appropriate.  Thus, the claim is denied.  


ORDER

An initial compensable rating for hemorrhoids is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


